DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 7/21/2021.
Claims 12, 14-17, and 20-21 are pending, with claims 1-11, 13, and 18-19 being cancelled.  

Response to Arguments
Applicant’s arguments filed on 10/16/2020 with respect to the pending claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, 16-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (USPAN 2014/0105154) in view of Hwang (USPAN 2015/0304925) and Hammarwall (USPAN 2015/0131604).
Consider claims 12 and 16, Yang discloses a terminal (see element 120 in figure 19, wherein disclosed is a user equipment), and a corresponding radio communication method (see paragraph 105, wherein disclosed is said method), comprising:
 	a receiver (see element 126 in figure 19) that receives downlink control information (DCI) using a downlink control channel (see paragraph 105: DCI transmission from the base station to the user equipment); and
	a processor (see element 122 in figure 19) that assumes that no transmission to the terminal is present in a resource indicated by the DCI (see paragraph 105: “According to an embodiment, transmission restriction of a control channel (or DCI) is performed in a process that a control channel resource is allocated to a DCI or is performed in a step of actually transmitting a control channel (or DCI). And, according to an embodiment, the transmission restriction of a control channel (or DCI) can be performed by a puncturing (or nulling) (a sort of rate matching) before a resource mapping or a puncturing (or nulling) after a resource mapping”; interestingly, Examiner notes that this cited portion of Yang also corresponds to paragraph 29 of Applicant’s originally-filed specification: “where encoding is executed on assumption that resources that are allocated for data are all available for sure, puncturing refers to not mapping encoded symbols to resources that are actually not available for use (that is, making resources free)”).
 	Yang does not specifically disclose that the DCI indicates resources for transmission to the terminal and wherein, upon reception of the DCI using the downlink control channel, the processor performs transmission restriction.
(see paragraph 161: transmitting an uplink/downlink transmission restriction instruction to the UE, wherein the uplink/downlink transmission restriction may be included in a DCI and transmitted through a PDCCH; as such, the transmission restriction occurs in response to receiving the DCI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang and have that the DCI indicates resources for transmission to the terminal and wherein, upon reception of the DCI using the downlink control channel, the processor performs transmission restriction, as taught by Hwang, thus providing a method for abstaining from transmitting a particular physical channel on uplink or downlink during a particular sub-frame or radio frame and mitigate interference (see paragraphs 9-10 of Hwang).
Yang in view of Hwang do not specifically disclose that based on a predetermined bit value included in the DCI, whether the transmission to the terminal is present or not in the resources indicated by the DCI.
Hammarwall teaches that based on a predetermined bit value included in the DCI, whether the transmission to the terminal is present or not in the resources indicated by the DCI (see paragraph 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang in view of Hwang and have that based on a predetermined bit value included in the DCI, whether the (see paragraph 1 of Hammarwall).

	Consider claim 14, Yang discloses that the DCI includes information for specifying a physical resource block where it is determined whether the transmission to the terminal is present or not (see paragraphs 37 and 105).

 	Consider claim 17, Yang discloses a base station (see element 110 in figure 19, wherein disclosed is a base station), comprising:
 	a processor (see element 112 in figure 19) that generates downlink control information (DCI) for assuming that no transmission to a terminal is present in a resource indicated by the DCI (see paragraph 105: “According to an embodiment, transmission restriction of a control channel (or DCI) is performed in a process that a control channel resource is allocated to a DCI or is performed in a step of actually transmitting a control channel (or DCI). And, according to an embodiment, the transmission restriction of a control channel (or DCI) can be performed by a puncturing (or nulling) (a sort of rate matching) before a resource mapping or a puncturing (or nulling) after a resource mapping”; interestingly, Examiner notes that this cited portion of Yang also corresponds to paragraph 29 of Applicant’s originally-filed specification: “where encoding is executed on assumption that resources that are allocated for data are all available for sure, puncturing refers to not mapping encoded symbols to resources that are actually not available for use (that is, making resources free)”); and
	a transmitter (see element 116 in figure 19) that transmits the DCI using a downlink control channel (see paragraph 105: DCI transmission from the base station to the user equipment).
 	Yang does not specifically disclose that the DCI indicates resources for transmission to the terminal and wherein, upon reception of the DCI using the downlink control channel, the processor performs transmission restriction.
 	Hwang teaches that the DCI indicates resources for transmission to the terminal and wherein, upon reception of the DCI using the downlink control channel, the processor performs transmission restriction (see paragraph 161: transmitting an uplink/downlink transmission restriction instruction to the UE, wherein the uplink/downlink transmission restriction may be included in a DCI and transmitted through a PDCCH; as such, the transmission restriction occurs in response to receiving the DCI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang and have that the DCI indicates resources for transmission to the terminal and wherein, upon reception of the DCI using the downlink control channel, the processor performs transmission restriction, as taught by Hwang, thus providing a method for abstaining from transmitting a particular physical channel on uplink or downlink during a particular sub-frame or radio frame and mitigate interference (see paragraphs 9-10 of Hwang).

Hammarwall teaches that based on a predetermined bit value included in the DCI, whether the transmission to the terminal is present or not in the resources indicated by the DCI (see paragraph 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang in view of Hwang and have that based on a predetermined bit value included in the DCI, whether the transmission to the terminal is present or not in the resources indicated by the DCI, as taught by Hammarwall, thus providing a method for transmission and reception of information carrying signals in a wireless communication system wherein a plurality of transmission configurations is available for transmitting the information carrying signals (see paragraph 1 of Hammarwall).

Consider claim 21, which is a system comprising the combination of the terminal (see the rejection claim 12 above) and a base station (see the rejection of claim 17 above). 

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (USPAN 2014/0105154) in view of Hwang (USPAN 2015/0304925), Hammarwall (USPAN 2015/0131604), and Schier (USPAN 2016/0135146).
 	Consider claims 15 and 20, Yang discloses a DCI (see above), but does not specifically disclose that the DCI is common to terminals.
(see paragraph 32: a common DCI that is transmitted to a UE group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang and have that the DCI is common to terminals, as taught by Schier, thus providing a method where low-power nodes are deployed in a macro base station’s coverage (see paragraph 1 of Schier).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMAL JAVAID/

Primary Examiner, Art Unit 2412